DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1, 4, 7, 10, 12-13, 16 and 33-38 responded on October 24, 2022 are pending,  claims 1 and 10 are amended.
Response to Arguments
Applicant’s arguments, see pg. 7-8, filed October 24, 2022, with respect to the rejection(s) of claim1, 7, 10, 12, 16 and 33-38 have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.
Applicant’s arguments, see pg. 6-7, filed October 24, 2022, with respect to the rejection(s) of claim(s) 1, 4, 7, 10, 12, 13, 16, and 33-38 under 35 U.S.C. § 112(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 12, 16 and 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG-RAN WG2 Meeting #97 R2-1701737, hereinafter "3GPP") in view of Kim et al. (US 2019/0166622 A1, 62/453,469 filed on February 01 2017, hereinafter "Kim").
Regarding claim 1, 3GPP discloses a system information transmission method, comprising:
receiving, by a user equipment (UE), a configuration from a base station (BS) for indicating a first preamble (MSG 1) for a first system information (SI) request and a second preamble for a second SI request, the first SI being different from the second SI (3GPP, pg. 1 NR eNB broadcast minimum SI (i.e. configuration) to the UE, the UE needs to acquire minimum SI for scheduling information, and wait for the corresponding SI windows to acquire the needed Sis (i.e. first SI, second SI));
transmitting, by a user equipment (UE), the MSG 1 for the first SI to the BS; (3GPP, pg. 1 Msg 1 option: other SIs for on-demand delivery are categorized in N groups, and 2N-1 preambles are reserved for SI request); 
transmitting, by the UE, the second preamble for the second SI to the BS (3GPP, pg. 1 Msg 1 option: other SIs for on-demand delivery are categorized in N groups, and 2N-1 preambles are reserved for SI request).
3GPP does not explicitly disclose receiving, by the UE, a response message (MSG2) from the BS; determining, by the UE, whether the MSG2 corresponds to the transmission of the MSG 1; and retransmitting, by the UE, the MSG 1 to the BS after a timing window in response to determining that the MSG2 does not correspond to the transmission of the MSG1, the timing window comprising a random access (RA) window and a timer for the UE.
Kim from the same field of endeavor discloses receiving, by the UE, a response message (MSG2) from the BS (Kim, Fig. 9 S910 [0086] UE may receive, from the BS, a second message (i.e. MSG2) including a random access preamble identifier (RAPID) corresponding to the transmitted random access preamble);
determining, by the UE, whether the MSG2 corresponds to the transmission of the MSG1 (Kim, [0105] the UE may receive the second message including a RAPID corresponding to the transmitted random access preamble in the second RAR window, UE may determine that the system information has been successfully requested); and
retransmitting, by the UE, the MSG1 to the BS after a timing window in response to determining that the MSG2 does not correspond to the transmission of the MSG1, the timing window comprising a random access (RA) window and a timer for the UE (Kim, [0103, 0105] the UE may expect that a second message will be received in a second RAR window (i.e. timing window), Otherwise, the UE may consider that the request for the system information has failed and may retransmit the first message requesting the system information, the second RAR window includes msg2 transmission to arriving time and waiting timer see Fig. 13).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified on demand SI request disclosed by 3GPP and on-demand SI response disclosed by Kim with a motivation to make this modification in order to transmit system information effectively (Kim, [0008)).
Regarding claim 7, 3GPP discloses receiving, by the UE, system information requested by the MSG1 from the BS in a pre-defined window (3GPP, pg. 1 the UE needs to acquire minimum SI for scheduling information, and wait for the corresponding SI windows to acquire the needed SIs). 
Regarding claim 33, 3GPP does not explicitly disclose wherein the MSG2 is determined to correspond to the transmission of the MSG1 when the MSG2 includes one of at least:
a medium access control (MAC) subheader including only a random access preamble identifier without any payload, and
a MAC subheader without grant and without a timing adjustment value. 
Kim from the same field of endeavor discloses wherein the MSG2 is determined to correspond to the transmission of the MSG 1 when the MSG2 includes one of at least:
a medium access control (MAC) subheader including only a random access preamble identifier without any payload (Kim, [0088,0105] The second message may include only the RAPID corresponding to the random access preamble transmitted to request the system, a MAC RAR may not be included in a MAC sub-PDU, the UE may determine that the random access procedure for requesting the system information is completed), and
a MAC subheader without grant and without a timing adjustment value (Kim, [0088,0105] The second message may include only the RAPID corresponding to the random access preamble transmitted to request the system, a MAC RAR may not be included in a MAC sub-PDU, the UE may determine that the random access procedure for requesting the system information is completed).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified on demand SI request disclosed by 3GPP and on-demand SI response disclosed by Kim with a motivation to make this modification in order to transmit system information effectively (Kim, [0008)).
Regarding claim 34, 3GPP does not explicitly disclose wherein the MSG2 is determined to not correspond to the transmission of the MSG 1 when the MSG2 includes at least one of an uplink (UL) grant and a timing adjustment value.
Kim from the same field of endeavor discloses wherein the MSG2 is determined to not correspond to the transmission of the MSG 1 when the MSG2 includes at least one of an uplink (UL) grant and a timing adjustment value (Kim, [0105,0106] When the second message including the RAPID corresponding to the transmitted random access preamble is received, the UE may determine that the system information has been successfully requested. Otherwise, the UE may consider that the request for the system information has failed and may retransmit the first message requesting the system information, where the second message may not include UL grant/Temp C-RNTI and a time alignment command).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified on demand SI request disclosed by 3GPP and on-demand SI response disclosed by Kim with a motivation to make this modification in order to transmit system information effectively (Kim, [0008)).
Regarding claim 35, 3GPP does not explicitly disclose wherein the timer comprises one of an absolute time unit and SI period unit. 
Kim from the same field of endeavor discloses wherein the timer comprises one of an absolute time unit and SI period unit (Kim, [0057] SI windows for different pieces of SI do not overlap, only one SI message is transmitted within an SI window (i.e. SI period unit)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified on demand SI request disclosed by 3GPP and on-demand SI response disclosed by Kim with a motivation to make this modification in order to transmit system information effectively (Kim, [0008)).
Regarding claims 10, 16 and 36-38, Kim discloses a processor configured to perform instructions (Kim, [0007] The UE may include: a memory; a transceiver; and a processor to connect the memory with the transceiver) similar to steps as recited by the method of claims 1, 7 and 33-35, thus are rejected with the same rationale applied against claims 1, 7 and 33-35 as presented above.
Regarding claim 12, 3GPP does not explicitly disclose timing window starts when the MSG 1 is transmitted. Kim further discloses wherein: timing window starts when the MSG 1 is transmitted (Kim, Fig. 13 (a) Second RAR window starts first message sent). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified on demand SI request disclosed by 3GPP and on-demand SI response disclosed by Kim with a motivation to make this modification in order to transmit system information effectively (Kim, [0008)).
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG-RAN WG2 Meeting #97 R2-1701737, hereinafter "3GPP") in view of Kim et al. (US 2019/0166622 A1, 62/453,469 filed on February 01 2017, hereinafter "Kim") as applied to claim above, and further in view of Park et al. (US 2018/0279186 A1, 62/475,033 filed on March 22 2017, hereinafter "Park").
Regarding claims 4 and 13, 3GPP in view of Kim discloses on demand SI request but does not explicitly disclose the UE includes a counter; and the system information transmission method further comprises:
counting, by the counter, each retransmission of the MSG1 to the BS;
establishing a threshold value comprising a predetermined number of retransmissions and when the number of retransmissions exceeds the threshold value;
transmitting, by the UE, another MSG1 for random access to the BS;
receiving, by the UE, another MSG2 corresponding to the another MSG1 from the BS; and
transmitting, by the UE, a message 3 (MSG3) for another system information request when the another MSG2 is received.
Park from the same field of endeavor discloses the UE includes a counter (Park, [0299] The wireless device may have a counter); and the system information transmission method further comprises:
counting, by the counter, each retransmission of the MSG1 to the BS (Park, [0299]  The wireless device may have a counter for counting the number of retransmissions of RAP and data);
establishing a threshold value comprising a predetermined number of retransmissions and when the number of retransmissions exceeds the threshold value (Park, [0315] If the counter reaches the maximum number of retransmissions configured in a cell (or a retransmission threshold));
transmitting, by the UE, another MSG1 for random access to the BS; receiving, by the UE, another MSG2 corresponding to the another MSG1 from the BS (Park, [0315] the wireless device may perform a new RA procedure on a different cell, the same RA procedure but on a different cell) ; and
transmitting, by the UE, a message 3 (MSG3) for another system information request when the another MSG2 is received (Park, [0301] The wireless device may repeat two step RA until the wireless device determines that a RA procedure is successful, The wireless device may perform a new RA on another cell with two-steps).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Park’s system for retransmission into 3GPP’s on demand SI retransmission as modified by Kim with a motivation to make this modification in order to optimize the network’s efficiency (Park, [0226]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415